Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurata et al (EP 1696045 A1, Thereafter EP’045).
Regarding claims 1-6 and 9, EP’045 teaches a tool steel exhibiting excellent resistance to melting, while retaining good toughness (Abstract, examples, and claims of EP’045), which reads on the steel material as recited in the instant claim 1 and the steel product as recited in the instant claim 9. The comparison between the example #7 in table 1 of EP’045 and those claimed in the instant claims is  shown in the following table. The major alloy composition including Si, Cr, Cr+Mn, Cu+Ni, Mn/Cr, P, S, P+3S, Al, N, and Fe are within the claimed alloy composition ranges as recited in the instant claims 1 and 2. EP’045 teaches adjusting alloy composition ranges including C, V, Mo, and N overlapping the claimed alloy composition ranges (par.[0036]-[0048] of EP’045) as recited in the instant claim 1 and optional adding W, Co, B, Ta, Ti, Zr, Ca, and Te (par.[0044]-[0078] of EP’045) with overlapping amount as claimed in the instant claims 3-6. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, V, Mo, and N (cl.1); optional adding W, Co (cl.3); B (cl.4); Ta, Ti, Zr (cl.5); and Ca and Te (cl.6) from the disclosing of EP’045 since EP’045 teaches the same steel material throughout the whole disclosed range and EP’045 specify the advantage of the optimized alloy elements (par.[0036]-[0078] of EP’045).

Element
From instant Claim 1 (in mass.%)
EP’045 (in mass%)
#7 in Table 1
Within range
(in wt%)
C
0.31-0.41
0.11
0.10-0.35
0.11
Overlapping: 0.31-0.35
Si
0.001-0.35
0.08
0.08
V
0.45-0.70
0.09
0.01-0.5
0.09
Overlapping: 0.45-0.5
Cr
6.00 or less
5.89
5.89
Mn + Cr
6.25 or more
6.64
6.64
Mn/Cr
0.155
About 0.127
About 0.127
Cu + Ni
0.84 or less
0.84
0.84
P
0.002-0.03
0.011
0.011
S
0.0003-0.0060
0.006
0.006
P+3S
0.040
0.029
0.029
Mo
2.03-2.40
1.97
1/2W+Mo: 0.3-5.0
1.97 close to 2.03
Overlapping: 2.03-2.40
Al
0.001-0.050
0.014
0.014
N
0.003-0.050
0.098
0.05-0.5
0.098
Overlapping: 0.5
Fe 
Balance and impurities
Balance and impurities
Balance and impurities

From instant Claim 2 (in mass.%)
EP’045 (in mass%)
#7 in Table 1

Cr
5.58-6.00
5.89
5.89
Mn
0.6-0.86
0.75
0.75

From instant Claim 3 (in mass.%)
From EP’045 (par.[0045]-[0047] and [0061])
Overlapping range
At least one of
W: 0.30-2.00
Co: 0.30-1.00
1/2W+Mo: 0.3-5.0
Co: 5 or less
W: 0.30-2.00
Co: 0.30-1.00

From instant Claim 4 (in mass.%)
From EP’045 (par.[0067]-[0068])
Overlapping range
B
0.0002-0.0080
0.001 or less
0.0002-0.0080

From instant Claim 5 (in mass.%)
From EP’045 (par.[0063]-[0066] and [0075])
Overlapping range
At least one of
Nb: 0.004-0.100;
Ta: 0.004-0.100;
Ti: 0.004-0.100;
Zr: 0.004-0.100.
Ta: 1.0 or less;
Ti: 1.0 or less;
Zr: 0.01 or less.
Ta: 0.004-0.100;
Ti: 0.004-0.100;
Zr: 0.004-0.01.

From instant Claim 6 (in mass.%)
From EP’045 (par.[0063]-[0066] and [0075])
Overlapping range
At least one of
Ca: 0.0005-0.0500;
Se: 0.03-0.50;
Te: 0.005-0.100;
Bi: 0.01-0.50;
Pb: 0.03-0.50
Ca: 0.0100 or less;
Te: 0.01 or less;

Ca: 0.0005-0.0100;
Te: 0.005-0.0100;


Regarding claim 7, EP’045 provides impact value 47 J/cm2 for example #7 in table 3, which is within the claimed impact value range as recited in the instant claim. EP’045 further specify obtain HRC 38- HRC 52 from different heat treatment (Par.[0100] of EP’045), which overlaps the claimed HRC range as recited in the instant claim. Overlapping in HRC range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize HRC of the steel material from the disclosure of EP’045 since P’045 teaches the same steel material throughout the whole disclosed range. Regarding the dimensions of test sample as recited in the instant claim, they do not change the impact value. Regarding the heat treatment condition as claimed in the instant claim, they are recognized as process limitations in a product-by-process claim. The claimed steel in the instant claim manipulated by the steel composition and property itself. Therefore, the heat treatment process limitations in the instant claims do not add weight on the patentability of the instant claim. MPEP 2113 [R-1].

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over EP’045 in view of Kawano et al (US-PG-pub 2018/0282832 A1, thereafter PG’832).


Regarding claim 8, EP’045 does not specify the claimed carbides and related features as recited in the instant claim. PG’832 teaches a steel material with all of the alloy composition (abstract, claims, par.[0020]-[0028], [0040]-[0082], and [0111]-[0162] of PG’832), overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’832 specify having an average particle diameter of the carbides is 0.18 μm or more and 0.29 μm or less (Fig.2-5, abstract, claim 1, and table 4 of PG’832), which is within the claimed range of the claimed carbide dimension. It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the dimension of carbides as demonstrated by PG’832 for the steel material of EP’045 in order to obtain the desired hardness and impact value (Abstract, examples, and claims of PG’832).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/936,088 (updated as US patent 10/988,823 B2).  
Regarding instant claims 1-9, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-14 of copending application No. 15/936,088 (updated as US patent 10/988,823 B2), which teaches all of the similar essential steel compositions and impurities. Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges from the discloues of claims 1-14 of copending application No. 15/936,088 (updated as US patent 10/988,823 B2) since claims 1-14 of copending application No. 15/936,088 (updated as US patent 10/988,823 B2) teaches the same steel material throughout the whole disclosed range. claims 1-14 of copending application No. 15/936,088 (updated as US patent 10/988,823 B2) further teaches HRC and dimensions of carbide particles, which reads on the property of instant claim 7 and carbide’s features in the instant claim 8.

Conclusion
                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734